DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15-18 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foust et al. (US 7,534,635) in view of Kawachi (US 4,767,679) and Ogura et al. (US 2002/0070663).
Regarding claim 13, Foust et al. teach a display device (hermetically sealed packages; Abstract), comprising: a substrate (18; Fig. 1, col. 4, lines 38-39); an organic light emitting diode (12, 14 and 16; Fig. 1, col. 4, lines 35-38); a metal layer (protective substrate 26, which can be a metal foil of Invar; Fig. 1, col. 7, lines 21-26) positioned on (above) the organic light emitting diode (12, 14 and 16) and having a thermal expansion coefficient lower than a thermal expansion coefficient of the substrate (18, which can be glass; col. 6, line 51; Invar has a lower thermal expansion coefficient than a thermal expansion coefficient of glass being illustrated in Fig. 9 of the instant application); an adhesive layer (sealant 24 deposited as a solid fill disclosed in col. 4, line 46-47, i.e. the interior region 22 is also filled with the sealant; Fig. 1, col. 4 lines 40, 46, 47) positioned between the organic light emitting diode (12, 14 and 16) and the metal layer (26).  
Foust et al. do not teach a wiring unit positioned on the substrate; an organic light emitting diode positioned on the wiring unit and not covered by the wiring unit; and a resin layer positioned on the metal layer and having a thermal expansion coefficient higher than the thermal expansion coefficient of the substrate and the thermal expansion coefficient of the metal layer, wherein the adhesive layer directly contacts a side wall of the wiring unit.
In the same field of endeavor of OLED, Ogura et al. teach a wiring unit (the lower portion of the device; see Fig. 8B below) positioned on the substrate (810; Fig. 8B below, [0155]); an organic light emitting diode (812, 816 and 817; Fig. 8B below, [0156, 0072]) positioned on the wiring unit (the lower portion of the device including a lower portion of 821 and a lower portion of 808 below the OLED of 812/816 /817, and excluding 807; see Fig. 8B 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Foust et al. and Ogura et al., and to include the wiring unit as taught by Ogura et al. because the wring unit includes the TFTs that can drive the LEDs (paragraph [0153-0155]).
The combination of Foust et al. and Ogura et al. teach wherein the adhesive layer directly contacts a side wall of the wiring unit, because Foust et al. teach in one of the embodiment that the interior region 22 is filled with the adhesive layer 24 disclosed in col. 4, lines 40 and 46-47, such that the adhesive layer 805 of Ogura would directly contact with a sidewall of the wiring unit shown in Fig. 8B below when the interior region 807 is filled with the adhesive layer 805.   
In the same field of endeavor of display panels, Kawachi teaches a resin layer (the upper layer of a 2-layers moisture-proof film 18 which can be a resin film; col. 2, lines 11-15 and col. 3, lines 11-14) positioned on the metal layer (the lower layer of a 2-layers moisture-proof film 18 which can be a metal foil; col. 2, lines 11-15 and col. 3, lines 11-14). 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Foust et al., Ogura et al. and Kawachi and use the resin layer as taught by Kawachi, because the laminated film of the resin film and the metal foil can provide more reliable moisture-proof effect and better electric insulation (col. 2, lines 10-21). 
In the same field of endeavor of OLED, Ogura et al. teach the resin layer (sealing substrate 102; Fig. 1B, paragraph [0064]) can be glass fiber reinforced plastic (FRP; paragraph [0064]).

The combination of Foust et al. and Ogura et al. teach a resin layer having a thermal expansion coefficient higher than the thermal expansion coefficient of the substrate and the thermal expansion coefficient of the metal layer, because Ogura et al. teach the resin layer to be a FRP (paragraph [0064]), and Foust et al. teach the substrate to be a glass substrate (col. 6, line 51) and the metal layer to be a Invar (col. 7, lines 26), where FRP has a higher thermal expansion coefficient than the glass and the Invar as shown in Fig. 9 of the instant application.

    PNG
    media_image1.png
    262
    755
    media_image1.png
    Greyscale
[AltContent: rect]
Fig. 8B of Ogura et al. showing the wiring unit as the lower portion of the device enclosed by the dash line.
Regarding claim 15, Foust et al. teach the display device of claim 13, wherein the adhesive layer (24/22) contacts the metal layer (26) along the entire length of the metal layer (26; see Fig. 1).  
Regarding claim 16, Foust et al. teach the display device of claim 13, wherein the metal layer (26).  

In the same field of endeavor of display panels, Kawachi teaches the resin layer (the upper layer of a 2-layers moisture-proof film 18 which can be a resin film; col. 2, lines 11-15 and col. 3, lines 11-14) is attached to the metal layer (the lower layer of a 2-layers moisture-proof film 18 which can be a metal foil; col. 2, lines 11-15 and col. 3, lines 11-14).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Foust et al., Ogura et al. and Kawachi and use the resin layer as taught by Kawachi, because the laminated film of the resin film and the metal foil can provide more reliable moisture-proof effect and better electric insulation (col. 2, lines 10-21). 
Regarding claim 17, Foust et al. teach the display device of claim 13, wherein the metal layer (26) is bonded to the substrate (18) by the adhesive layer (24/22; Fig. 1, col. 7 line 31).  
Regarding claim 18, Foust et al. teach the display device of claim 13, wherein the metal layer (26) is thinner than the substrate (18; see Fig. 1).  
Regarding claim 21, Foust et al. teach wherein the metal layer (26).
Foust et al. do not teach the thickness of the metal layer is in the range of about 0.05 mm to about 0.1 mm, and the thickness of the resin layer is in the range of about 0.05 mm to about 0.1 mm.
In the same field of endeavor of OLED, Kawachi teaches the thickness of the metal layer (the lower layer of a 2-layers moisture-proof film 18 which can be a metal foil; col. 2, lines 11-15 and col. 3, lines 11-14) is in the range of 0.01 mm or more (10 um or more; col. 2, line 17) which overlaps the claimed range of about 0.05 mm to about 0.1 mm, that established a prima facie case of obviousness, and the resin layer (the upper layer of a 2-layers moisture-proof film 18 which can be a resin film; col. 2, lines 11-15 and col. 3, lines 11-14).

Regarding the limitation “the thickness of the resin layer is in the range of about 0.05 mm to about 0.1 mm”, parameters such as the thickness of the resin layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired moisture-proof effect during device fabrication (Kawachi, col. 2, lines 9-23).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of the resin layer in the range as claimed in order to achieve the desired moisture-proof effect (Kawachi, col. 2, lines 9-23).
Regarding claim 22, Foust et al. teach the display device of claim 13. 
Foust et al. do not teach wherein a difference between a thickness of the resin layer and a thickness of the metal layer is less than or equal to about 0.05 mm.
Parameters such as the thickness of the resin layer and the thickness of the metal layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired moisture-proof effect during device fabrication (Kawachi, col. 2, lines 9-23).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of the resin layer and the thickness of the metal layer such that the difference of the thicknesses of these two layers is less than or equal to about 0.05 mm as claimed in order to achieve the desired moisture-proof effect (Kawachi, col. 2, lines 9-23).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foust et al., Kawachi and Ogura et al. as applied to claim 13 above, and further in view of Hong et al. (US 2010/0044691).
Regarding claim 14, Foust et al. teach the display device of claim 13. 
Foust et al. do not teach wherein the wiring unit comprises a switching transistor, a driving transistor, a capacitor, a gate line, a data line, and a common power line.
In the same field of endeavor of OLED, Ogura et al. teach wherein the wiring unit (the layers below the EL layer 391; Fig. 7, [0139]) comprises a switching transistor (503; Fig. 7, [0150]), a driving transistor (504; Fig. 7, [0150]), a capacitor (332a/332b; Fig. 4C, [0115]).  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Foust et al. and Ogura et al., and to include the transistors and the capacitor in the wiring unit as taught by Ogura et al. because the transistors and the capacitor are common elements of the display portion of electrical devices (paragraph [0214, 0142, 0150, 0115]).
In the same field of endeavor of OLED, Hong et al. teach the wiring unit (the layers below the organic emission layer 720; Fig. 2, [0032]) comprises a gate line (151, formed from the same layer of 155; Fig. 2, [0037, 0044]), a data line (171; Fig. 2, [0037]), and a common power line (172; Fig. 2, [0037]).  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Foust et al., Ogura et al. and Hong et al., and to include the gate line, the data line and the common power line in the wiring unit as taught by Hong et al. because these elements are common elements of the display device (paragraph [0031]).

Allowable Subject Matter
Claims 1-12, 19 and 20 are allowed.

Response to Arguments
Applicant's amendments, filed 12/28/2020, overcome the rejections to claims 1-12 under 35 U.S.C. 112.  The rejections to claims 1-12 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claim 13 have been considered but are moot in view of the new ground(s) of rejection.  Please the rejections above regarding the new limitations.
On pages 11-12 of Applicant's Response, Applicant argues that there is no reason why having a thickness of a metal layer being similar to a thickness of the resin layer would aid in optimizing for moisture-proofing.
The Examiner respectfully disagrees with Applicant's argument, because it would be obvious to a person ordinary skilled in the art to know that both the thickness of the metal layer and the thickness of the resin layer would affect the moisture-proofing.  Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate having a thickness of a metal layer being similar to a thickness of the resin layer as claimed in order to achieve the desired moisture-proof effect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin et al. (US 2012/0313137 A1) teach an OLED package having a metal foil and an adhesive layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/8/2021